Citation Nr: 0200005	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  99-15 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUE

Whether January 1977 and January 1981 RO decisions, which 
denied compensation under 38 U.S.C. § 351 (now § 1151) for 
residuals of myocardial infarction with bilateral leg 
amputations as a result of VA treatment, are based on clear 
and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Carleton R. Hoy, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from April 1999 and February 2000 RO decisions which 
collectively held that January 1977 and January 1981 RO 
decisions, which denied compensation under 38 U.S.C. § 351 
(now numbered § 1151) for residuals of myocardial infarction 
with bilateral leg amputations as a result of VA treatment, 
were not based on CUE.  As part of the appeal, an RO hearing 
with a hearing officer was held in February 2000, and a Board 
hearing at the RO (Travel Board hearing) was held in June 
2001.

The Board notes that subsequent to the January 1977 and 
January 1981 RO decisions, the RO awarded compensation under 
38 U.S.C.A. § 1151 for bilateral leg amputations due to VA 
treatment.  Such compensation under 38 U.S.C.A. § 1151 is 
subject to offset until the amount of a monetary judgment 
under the Federal Tort Claims Act (FTCA) for the condition is 
recouped.  The primary objective of the veteran's pending CUE 
claim is to obtain an earlier effective date for compensation 
under 38 U.S.C.A. § 1151, thereby accelerating the offset 
process with regard to the FTCA judgment.


FINDINGS OF FACT

1.  A January 1977 RO decision denied compensation under 38 
U.S.C. § 351 (now § 1151) for residuals of myocardial 
infarction with bilateral leg amputations, claimed to be the 
result of VA medical treatment during hospitalization in 
July-August 1976.  Such January 1977 RO decision was subsumed 
by a March 1979 Board decision (and February 1980 Board 
reconsideration decision) which denied the benefit.

2.  A January 1981 RO decision again denied compensation 
under 38 U.S.C. § 351 (now § 1151) for residuals of 
myocardial infarction with bilateral leg amputations as a 
result of VA treatment.  Such January 1981 RO decision was 
undebatable erroneous, and based on the evidence of record 
and law as then in effect, the correct decision at that time 
is that the veteran's myocardial infarction with bilateral 
leg amputations resulted from negligence on the part of the 
VA in providing treatment.


CONCLUSIONS OF LAW

1.  The January 1977 RO decision, having been subsumed by a 
Board decision, is not subject to revision on the basis of 
CUE.  38 U.S.C.A. §§ 5109A, 7104 (West Supp. 2001); 38 C.F.R. 
§§ 3.105, 20.1104 (2001).

2.  The January 1981 RO decision was based on CUE and is 
reversed.  Compensation under 38 U.S.C. § 351 (now § 1151) 
for residuals of myocardial infarction with bilateral leg 
amputations as a result of VA treatment is granted as if it 
had been granted at the time of the January 1981 RO decision.  
38 U.S.C. § 351 (1976); 38 U.S.C.A. § 5109A (West Supp. 
2001); 38 C.F.R. § 3.358 (1980); 38 C.F.R. § 3.105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the United States Army 
from October 1952 to September 1954.  Effective immediately 
after separation from active duty, service connection was 
established for postoperative residuals of a meniscectomy 
with lateral instability of the left knee.  

In early July 1976, the veteran sought treatment for a left 
knee cyst at the Sioux Falls, South Dakota, VA Medical Center 
(VAMC), where he was hospitalized for surgery.  On July 21, 
the cyst was surgically removed, and the veteran remained 
hospitalized in order to recuperate.  Subsequently, on July 
25, he described aching all over and feeling badly, and on 
July 28, he complained of shortness of breath and general 
malaise; he indicated that he had been feeling that way for 
days.  On July 29, he suffered respiratory distress with a 
weak pulse, low blood pressure, difficulty breathing, and a 
low grade fever.  He was found to have had an acute 
myocardial infarction, but there was a need to rule out a 
pulmonary embolism.  He was transferred to the intensive care 
unit, and a portable lung scan was performed.  In addition to 
the cardiorespiratory distress, he reported tingling toes and 
numbness in his legs.  He was given high doses of dopamine 
for several days before recovering.  However, he developed 
ischemia of both feet secondary to a toxic reaction to 
dopamine, and he was treated with heparin until that 
treatment had to be discontinued due to severe 
thrombocytopenia.  On August 6, 1976, the chief of the 
surgical service at the VA hospital commented that the 
veteran was "a diagnostic enigma" and wondered about "the 
possibility that he's suffering from an illness which 
precipitated the original cardiac findings, as well as the 
current picture."  With continuing peripheral ischemia and 
wet gangrene of both feet, bilateral leg amputations 
(modified Symes amputations) were performed on August 26, 
1976.

In November 1976, the veteran filed a claim seeking 
compensation under 38 U.S.C. § 351 (now § 1151) for residuals 
of myocardial infarction with bilateral leg amputations as a 
result of VA treatment.

According to a December 1976 memorandum from the chief of the 
surgical service at the Sioux Falls VAMC, the surgery had 
been in accordance with the usual acceptable surgical 
procedures in the local area.  There was no identifiable 
preoperative, operative, or postoperative incident that could 
have precipitated the myocardial infarction.  In all 
likelihood, the gangrene developed as a result of the 
dopamine used to treat the cardiogenic shock (myocardial 
infarction or heart attack).  It was not an embolic 
phenomenon or a septic condition secondary to the primary 
surgery.  The report also found that adequate measures were 
taken to avoid gangrene that resulted in bilateral amputation 
and that the veteran had been observed appropriately during 
the postsurgery period so as to detect coronary infarction.  
The memorandum also indicated that the proper dosages of 
medication were administered.

In January 1977, the RO denied the claim for compensaton 
under 38 U.S.C. § 351 (now § 1151) on the grounds that the 
treatment of the veteran was in accordance with accepted 
medical standards and that there was no evidence of 
negligence, lack of proper skill, error in judgment, or other 
instance of indicated fault.

In July 1977, the VA district counsel prepared a field 
examination report after having interviewed the various 
physicians and surgeons who had attended the veteran during 
the pertinent hospitalization.  The interviewees indicated 
that the treatment given to the veteran had been within the 
community standards of acceptable care.  

In connection with this field examination report, the VA 
physician who had assisted with the earlier knee cyst removal 
and who had been the primary physician until the development 
of the myocardial infarction indicated that the veteran was 
to have been discharged from the hospital but that he 
developed a viral type flu or flu syndrome of some type; as a 
result, he was kept in the hospital.  That physician stated 
that on July 29, 1976, he ordered various diagnostic 
procedures, and the veteran was found to have a cardiac 
episode due to either a myocardial infarction or a pulmonary 
embolism.  Upon transfer to intensive care, heparin was 
administered with regard to the possible clotting while 
dopamine was administered to maintain blood pressure.  

The field examination report also included the results of an 
interview with another VA physician who had treated the 
veteran beginning on July 29, 1976.  That physician stated 
that treatment was commenced for the possibility of a 
pulmonary embolism and a myocardial infarction.  He stated 
that the corrective action of these two was not incompatible 
and that the veteran would not suffer any ill effects from 
the medication.  He also indicated that the dosages of 
dopamine were within the standards for such situations.  

The field examination report also included an interview with 
the chief radiologist at the VA medical facility.  The scan 
indicated no perfusion defects, and it was normal, but the 
radiologist noted that the scan itself was not complete 
because the veteran's condition had necessitated that certain 
views not be accomplished.

In August 1977, the RO notified the veteran that it had 
considered the field examination report and the interviews.  
In its notice to the veteran, the RO stated as follows:

[I]t is determined that there was a lack of 
charting in the hospital folder, but the field 
investigation and review led the [rating] board to 
a decision that cardiogenic shock is a risk of any 
surgical procedure and that all efforts directed 
toward treating this case were in compliance with 
standards and customary procedures of the area.  
The result of the surgery was not due to 
dereliction, negligence, or erroneous judgment.

In July 1978, the Board sought an independent medical 
opinion.  A professor of medicine, section of cardiology, at 
Louisiana State University Medical Center prepared the 
independent medical opinion in September 1978.  He concluded 
that the use of dopamine and heparin had been indicated and 
that these drugs were administered and followed properly in 
view of the clinical history.  He did not believe that there 
was any evidence of carelessness, accident, negligence, lack 
of proper skill, or error in judgment in care and management 
of the veteran.  He stated that he was "very impressed" by 
the profuseness of progress notes in the chart during the 
critical period and that the notes reflected the personal 
involvement of the physicians and their concern for the 
veteran's welfare.  

In March 1979, the Board denied the claim for compensation 
under 38 U.S.C. § 351 (now § 1151) for residuals of a 
myocardial infarction and bilateral leg amputations.  In 
February 1980, an expanded reconsideration panel of the Board 
denied the benefit.

The veteran filed an FTCA lawsuit in a United States District 
Court.  He alleged that negligent care by the VA had resulted 
in the myocardial infarction and leg amputations.  In essence 
he contended that a pulmonary embolus had developed prior to 
a heart attack that he suffered during the 1976 VA 
hospitalization and that the failure to diagnose the embolus 
led to myocardial infarction, which necessitated 
administration of a high level of dopamine; and that he 
developed peripheral ischemia and wet gangrene in his legs 
that necessitated the leg amputations.

At the District Court trial, an expert medical witness 
testified on the veteran's behalf.  The witness testified 
that the records of the veteran's hospitalization were 
confusing and that he did not find a physician's progress 
notes until the veteran became quite ill; in sum, he found 
problems with the charting of the veteran's hospitalization.  
He also noted that a physician did not visit the veteran for 
several days from July 22 to July 25.  The expert witness 
also testified that the veteran's condition should have been 
identified earlier than it actually was.  He indicated that 
certain tests should have been performed in response to 
certain complaints and symptoms that were present by the 
fourth day after the knee surgery, that is, by July 25, 1976.  
He also stated that the July 29 lung scan was incomplete in 
that a left lateral view and a posterior view had not been 
taken.  Furthermore, the expert witness testified that 
excessive dosages of dopamine were given to the veteran and 
that monitoring was not adequate because of diagnostic 
failures, thus leading to the consequent vasoconstriction in 
the extremities and the resultant need for amputations.  With 
regard to the monitoring, he stated that a Swan-Ganz catheter 
that was being used was not properly positioned.  He 
concluded that the medical care given to the veteran was not 
comparable to the standard of care in the community and was 
unacceptable.  He opined that the veteran developed a 
pulmonary embolus prior to his heart attack, that had he been 
treated appropriately, the heart attack probably would not 
have occurred, and that the amputations were directly due to 
the effects of the dopamine that was required to treat the 
heart attack.  In support of his opinion that the veteran had 
developed a pulmonary embolus, he referred to an X-ray that 
had been taken at a different VA facility and that indicated 
scarring in a portion of the veteran's lung suggestive of a 
pulmonary embolus.

At the trial, the VA physician who had been treating the left 
knee cyst removal testified that "it would be highly 
unlikely to ever make that diagnosis [of pulmonary embolism] 
until it came to the point where [the veteran] had 
significant clinical symptoms."  The chief of the surgical 
service at the Sioux Falls VAMC also testified that when the 
veteran suffered cardiogenic shock in late July 1976, he was 
in too precarious a condition to be taken from the intensive 
care unit to an in-hospital unit where a lung scan could be 
performed; eventually, a portable unit was obtained and the 
lung scan was performed.  The chief of the surgical service 
also stated that the lung scan and a contemporaneous X-ray 
did not show that a pulmonary embolus was present; while 
stating that the lung scan was not complete in that a 
particular view could not be obtained because of the 
veteran's physical condition, he further stated that the lung 
scan was "good enough to rule out a massive pulmonary 
embolus."  Another VA physician, who had reviewed the 
veteran's hospital records, opined that the amount of 
medication given to combat the myocardial infarction was not 
excessive, and he testified that the July 29 lung scan was 
"a total lung scan," although "[i]t would have been better 
to get both a posterior view and a left lateral view."  This 
physician also opined that the treatment of the veteran had 
been acceptable medical care. 

In December 1980, the District Court issued an opinion, 
holding that the VA had been negligent under the FTCA in its 
treatment of the veteran in July and August 1976 and such 
resulted in amputations of both of his legs below the knee.  
In its findings, the District Court indicated that the 
veteran underwent surgery on the knee cyst on July 21, 1976, 
and that he began feeling poorly postoperatively on July 23.  
The District Court found that a physician did not see the 
veteran between July 22 and July 25, and that on July 29, the 
veteran was found to be suffering from an acute myocardial 
infarction.  At that time, the District Court found that 
veteran also had a pulmonary embolism.  The District Court 
held as follows: 

[b]y failing to take affirmative action and 
adequately diagnose the embolism, defendant's 
diagnosis and treatment of [the veteran] fell 
below that degree of care and skill ordinarily 
exercised in similar cases by other physicians in 
the community.  [Citations omitted.]  This 
constitutes negligence in the services rendered 
[the veteran].  [Citations omitted.]  Only if a 
patient is adequately examined is there no 
liability for an erroneous diagnosis.  [Citation 
omitted.]

. . . 

. . . The negligence of the defendant in failing 
to diagnose and treat, early on, the symptoms of 
the embolism resulted in [the veteran's] suffering 
a myocardial infarction.  The excessive use of 
Dopamine in treating the myocardial infarction 
without establishing its necessity and for over 
such a lengthy period of time despite the fact 
that [the veteran's] legs were mottled, 
discolored, and cyanotic demonstrates a lack of 
due care on the part of the defendant.  Such lack 
of due care proximately caused the amputations of 
[the veteran's] lower limbs.

The District Court's decision was predicated on the burden of 
proof of the FTCA that a claimant must prove by a 
preponderance of the evidence six elements, including whether 
the injury sustained was caused by the negligence or wrongful 
act or omission on the part of the defendant.  

In early January 1981, the veteran sought to reopen his claim 
for compensation under 38 U.S.C. § 351 (now § 1151) for 
residuals of myocardial infarction with bilateral leg 
amputations due to VA treatment.  He provided evidence from 
the FTCA trial and the decision of the District Court.  

In January 1981, the RO again denied the claim for 
compensation under 38 U.S.C. § 351 (now § 1151).  The veteran 
filed a notice of disagreement with this RO decision, and he 
was furnished a statement of the case, but he did not perfect 
an appeal by filing a substantive appeal.

In January 1990, the veteran again sought to reopen his claim 
for compensation under 38 U.S.C. § 351 (now § 1151) for 
residuals of a myocardial infarction with bilateral leg 
amputations due to VA treatment.

In July 1990, he submitted a copy of testimony by a witness 
who had testified on his behalf at the District Court in 
February 1980. 

In October 1991, the Board remanded the veteran's claim for 
the acquisition of additional records.

Meanwhile, court decisions (including a Supreme Court 
decision) invalidated a portion of 38 C.F.R. § 3.358 which 
required a showing of fault on the part of the VA in order 
for compensation under 38 U.S.C.A. § 1151 to be granted.  See 
Brown v. Gardner, 115 S.Ct. 552 (1994), aff'g 5 F.3d 1456 
(Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet. App. 584 
(1991),  

In March 1995, the RO, noting the Gardner decision, awarded 
compensation, effective March 13, 1990, under 38 U.S.C.A. 
§ 1151 for the veteran's bilateral leg amputations due to VA 
treatment.  In October 1995, the RO determined that the 
effective date of the compensation award was January 18, 
1990, based on the date of the veteran's reopened claim.

In May 1998, the Board issued a decision denying a claim for 
an effective date earlier than January 18, 1990, for the 
award of compensation under 38 U.S.C.A. § 1151 for leg 
amputations.  Such Board decision specifically noted that CUE 
in prior final decisions was not being considered as a 
possible basis for an earlier effective date. 

In September 1998, the Board issued a supplemental decision 
which held that the veteran's compensation award under 
38 U.S.C.A. § 1151 must be offset until the full amout of the 
FTCA judgment was recouped.

The present appeal stems from RO decisions which held that 
there was no CUE in January 1977 and January 1981 RO 
decisions which denied compensation under 38 U.S.C. § 351 
(now § 1151) for residuals of myocardial infarction with 
bilateral leg amputations as a result of VA treatment.  As 
part of this appeal, a hearing was held by an RO hearing 
officer in February 2000, and a June 2001 Travel Board 
hearing was also provided.  The veteran and his attorney 
argued that the evidence which was on file at the time of the 
January 1977 and January 1981 RO decisions required a finding 
of entitlement to compensation under 38 U.S.C. § 351 (now 
§ 1151), although emphasis was placed on the evidence from 
the FTCA trial which was only on file at the time of the 
latter of these RO decisions.

II.  Analysis

The veteran claims that the January 1977 and January 1981 RO 
decisions, which denied compensation under 38 U.S.C. § 351 
(now § 1151) for residuals of a myocardial infarction with 
bilateral leg amputations due to VA treatment, were based on 
CUE and should be reversed.  As noted, subsequent to these RO 
decisions he was granted such compensation for bilateral leg 
amputations, and his objective is to obtain an earlier 
effective date for the compensation.

Where CUE is found in a prior RO decision, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Cook v. Principi, 258 F.3rd 1311 (Fed. Cir. 
2001); Pierce v. Principi, 240 F.3rd 1348 (Fed. Cir. 2000); 
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 242 
(1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992).

During the pendency of the veteran's appeal, there were 
changes in the law concerning the VA's duty to notify a 
claimant as to evidence needed to substantiate a claim, and 
concerning the VA's duty to assist a claimant in developing 
evidence.  See  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) 
(Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000)); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  However, these provisions are not applicable to 
CUE claims.  Livesay v. Principi, 15 Vet. App. 165 (2001).

A.  January 1977 RO decision

The January 1977 decision of the RO was subsumed by the 
subsequent March 1979 Board decision (and February 1980 Board 
reconsideration decision).  Consequently, the January 1977 is 
not independently subject to review based on alleged CUE.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1104; Dittrich v. West, 
163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F.3d 
1377 (Fed. Cir. 1998).  

No motion alleging CUE in either the March 1979 or the 
February 1980 Board decision has been filed.  See 38 U.S.C.A. 
§ 7111; 38 C.F.R. §§ 20.1400-20.1411.  A motion of CUE in 
those Board decisions is not currently before the Board.  

For these reasons, the claim that there was CUE in the 
January 1977 RO decision must be denied.

B.  January 1981 RO decision

The veteran also contends that the January 1981 RO decision 
contained CUE.  The January 1981 RO decision was not appealed 
by the veteran, and thus it is final, unless the decision is 
shown to be based on CUE.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a). 

As noted above, the determination of whether there was CUE in 
an RO decision must be based on the record and the law that 
existed at the time of that RO decision.  

The law on compensation for disability due to VA treatment, 
38 U.S.C. § 351, was later renumbered 38 U.S.C. § 1151.  The 
statute was revised, effective October 1, 1997, and the new 
version of the law is more restrictive than the old version.  
Under the pre-October 1997 version of 38 U.S.C.A. 
§ 351/§ 1151, the VA had interpreted, in 38 C.F.R. § 3.358, 
that the law required a showing of fault by the VA in its 
treatment.  In Brown v. Gardner, 115 S.Ct. 552 (1994), aff'g 
5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 
Vet. App. 584 (1991), the courts invalidated that aspect of 
38 C.F.R. § 3.358 that required a showing of fault by the VA.  
However, for the purpose of determining if there was CUE in 
the January 1981 RO decision, the Board must consider the law 
and regulation as it existed at that time.  See VAOPGCPREC 9-
94.  

Under 38 U.S.C. § 351 (1976), which was in effect at the time 
of the January 1981 RO decision, the following was provided:

Where any veteran shall have suffered an injury or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment. . 
. not the result of the veteran's own willful 
misconduct, and such injury or aggravation results 
in additional disability to or the death of such 
veteran, disability or death compensation . . . 
shall be awarded in the same manner as if such 
disability, aggravation, or death were service-
connected. 

The companion regulation at the time of the January 1981 RO 
decision included the following, at 38 C.F.R. § 3.358(c)(3) 
(1980):

Compensation is not payable for either the 
contemplated or foreseeable after results of 
approved medical or surgical care properly 
administered, no matter how remote, in the absence 
of a showing that additional disability or death 
proximately resulted through carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instances of indicated fault 
on the part of the [VA]. However, compensation is 
payable in the event of the occurrence of an 
"accident" (an unforeseen, untoward event), 
causing additional disability or death proximately 
resulting from VA hospitalization or medical or 
surgical care. 

Thus, at the time of the January 1981 RO decision presently 
at issue, the regulation required that in order for 
compensation to be awarded under 38 U.S.C. § 351 (now § 1151) 
for disability based on VA treatment there had to be a 
showing of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instances of indicated fault.

Although the January 1981 RO decision mentions the issue of 
whether there was new and material evidence to reopen the 
claim, the decision also indicates consideration was given to 
the merits of the claim based on all the evidence then 
available.  

At the time of the January 1981 RO decision, there was 
convincing evidence that the veteran's residuals of 
myocardial infarction with bilateral leg amputations were due 
to negligence on the part of the VA in providing treatment 
during the July-August 1976 hospitalization.  Most notable 
was the evidence produced in the FTCA lawsuit, leading the 
District Court to enter a judgment for the veteran based on a 
finding of VA negligence in treatment.  While the January 
1981 RO decision recites that the evidence was reviewed, 
there appears to be no cogent basis for the RO's failure to 
find that the veteran's disability was due to VA negligence 
in treatment.  CUE will not be found based on mere 
disagreement with how an RO evaluates or weighs evidence.  
Yet it appears that the RO in January 1981 essentially 
ignored the compelling evidence of the VA's negligence in 
treatment which led to the veteran's disability.  If all the 
evidence then of record had been properly considered, any 
reasonable adjudicator would have found that the veteran's 
residuals of myocardial infarction with bilateral leg 
amputations were due to negligence on the part of the VA in 
providing treatment, even under the stringent standards of 
38 C.F.R. § 3.358 as then written.

The Board finds that the January 1981 RO decision was based 
on CUE and must be reversed.  On correction for CUE, the 
veteran is entitled to compensation under 38 U.S.C. § 351 
(now § 1151) for residuals of myocardial infarction with 
bilateral leg amputations, as if the decision had been made 
at the time of the January 1981 RO decision.



ORDER

A claim of CUE in a January 1977 RO decision is denied.

A claim of CUE in a January 1981 RO decision is granted; 
compensation under 38 U.S.C.A. § 1151 for residuals of 
myocardial infarction with bilateral leg amputations is to be 
awarded as if the decision had been made at the time of the 
January 1981 RO decision.





		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

